       Case 1:19-cv-01774-VEC-SLC Document 152 Filed 04/09/21 Page 1 of 1
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
UNITED STATES DISTRICT COURT
                                                                           DATE FILED: 4/9/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 RODGER JENKINS and GREGORY JONES                               :
                                                                :
                                              Plaintiffs,       :
                                                                :
                            -against-                           : 19-CV-1774 (VEC)
                                                                :
                                                                :     ORDER
 XPRESSPA GROUP, INC.,                                          :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS the parties are scheduled to appear before the Court for oral argument on

April 12, 2021, at 2:30 p.m. via Zoom video conference;

       IT IS HEREBY ORDERED that any parties or counsel who do not plan on speaking at

the hearing and interested members of the public may dial-in using: (929) 205-6099; Meeting ID:

878 9695 6605; Passcode: 921292. Any recording or retransmission of the hearing is strictly

prohibited.



SO ORDERED.
                                                          ________________________
                                                          _____________________  _ ___
Date: April 9, 2021                                          VALERIE CAPRONI
                                                                        CAPRON    NI
      New York, New York                                   United States District Judge
